    Case: 1:19-cv-00403 Document #: 33 Filed: 11/05/19 Page 1 of 2 PageID #:287




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


  LATRICE SAXON, Individually, and on                )
  Behalf of All Others Similarly Situated,           )
                                                     )
                        Plaintiff,                   )
                                                     )
                 v.                                  )
                                                     )   Case No. 1:19-cv-00403
  SOUTHWEST AIRLINES CO.,                            )
                                                     )
                        Defendant.                   )
                                                     )

                           PLAINTIFF’S NOTICE OF APPEAL

       Plaintiff, Latrice Saxon, hereby appeals from the Court’s order of dismissal (Dkt. 30) and

judgment entered on October 8, 2019 (Dkt. 31).

Dated: November 5, 2019                     Respectfully Submitted,

                                            /s/ Andrew C. Ficzko
                                            One of the Attorneys for Plaintiff

                                            Ryan F. Stephan
                                            James B. Zouras
                                            Andrew C. Ficzko
                                            STEPHAN ZOURAS, LLP
                                            100 N. Riverside Plaza, Suite 2150
                                            Chicago, Illinois 60606
                                            (312) 233-1550
                                            aficzko@stephanzouras.com




                                                 1
    Case: 1:19-cv-00403 Document #: 33 Filed: 11/05/19 Page 2 of 2 PageID #:288




                              CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on November 5, 2019, I filed the attached with the Clerk

of the Court using the ECF system, which will send such filing to all attorneys of record.


                                                              /s/ Andrew C. Ficzko




                                                2
